MOLLOY, Judge.
The only question raised on this appeal is whether an accused can be convicted and punished for both grand theft and burglary when the offenses charged arise out of the same series of occurrences.
The appellant concedes that the decision of State v. Hutton, 87 Ariz. 176, 349 P.2d 187 (1960), is directly in point and unfavorable to his contention. He asks that this decision he overruled on the authority of People v. McFarland, 58 Cal.2d 748, 26 Cal.Rptr. 473, 376 P.2d 449 (1962).
Our Supreme Court considered a similar contention in State v. Green, 98 Ariz. 254, 403 P.2d 809 (1965), and refused to recede from the rationale of its prior decisions in Hutton, supra, and State v. Vallejos, 89 Ariz. 76, 358 P.2d 178 (1960).
We neither have the inclination nor the authority to overrule the established law of this state on this subject. See State v. Forteson, 8 Ariz.App. 468, 447 P.2d 560 (1968) (released simultaneously with this opinion).
Judgment affirmed.
HATHAWAY, C. J., and KRUCKER, J., concur.